Citation Nr: 1116637	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for limitation of extension of the left knee from March 30, 2009, and to an evaluation in excess of 10 percent for left knee instability, from March 30, 2009, and to an evaluation in excess of 10 percent for chondrocalcinosis, status post-operative, left knee, from March 30, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 1943 to January 1946.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in January 2010.  The Board Remanded the claim addressed in this decision in October 2010.  

At his hearing, the Veteran raised the issue of entitlement to service connection for nerve damage to the left leg resulting from the multiple surgical procedures to the left knee.  This matter was REFERRED to the RO for appropriate action in the Board's 2010 decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the claim for an increased evaluation for left knee disability, the Board finds that additional development of the evidence is required.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) routinely vacates Board decisions based on this situation.  Although, regrettably, it will result in additional delay in adjudicating this appeal, a Remand is required to ensure compliance with the Board's previous October 2010 remand directives.  

Specifically, the Board directed that the Veteran be afforded VA examination of the left knee, to include evaluation of the Veteran's range of motion affected by pain, and evaluation of the severity of instability.  The examiner who conducted February 2011 VA examination stated that the Veteran manifested instability, but did not provide any other description of the severity of disability.  The examiner stated that the Veteran manifested objective evidence of pain with active motion of the left knee, and stated that the Veteran was able to flex the left knee to 120 degrees, and extend the knee to 0, but the examiner did not provide any indication as to whether the Veteran manifested or reported pain during extension to 0 or during flexion to 120 degrees.  Without such evidence, the Board is unable to determine whether the Veteran meets any criterion for an increased evaluation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran whether he has been treated by any non-VA providers for any claimed disorder since February 2011.  Obtain any identified records.

2.  Obtain the Veteran's VA clinical records since February 2011 concerning the left knee.

3.  Afford the Veteran VA examination of the left knee.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with each examination.  The examiner should obtain history from the Veteran and review the claims files, including any private records since February 2011.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  

The examination report should include a detailed account of the severity of left knee disability.  In particular, the examiner should state whether there is ankylosis of the left knee, should describe range of motion of the left knee, specify the point of flexion or extension at which pain begins to occur, and the point at which motion is impeded due to pain.  The examiner should direct the Veteran to perform repeated movement, should describe the number of repetitions the Veteran completes, and should describe the Veteran's range of motion after repetitive movement.  

The examiner should state whether there is lateral instability, subluxation, dislocation, locking, loss of motion, ankylosis, or other symptom of left knee disability.  The examiner should describe the severity of the Veteran's instability, to include such factors as whether there are objective manifestations of instability during the examination, the Veteran's description of the manifestations of instability, and the examiner should explain how instability may be objectively evaluated and what objective manifestations of instability the Veteran presents.  Also, the examiner should describe any instability found as wither slight, moderate or severe.

The examiner should describe limitations due to pain, weakness, fatigability, or incoordination.  The examiner should attempt to quantify the degree of additional impairment, if any, during flare-ups, with repeated motion, or with extended use.  The examiner should describe any increases in left knee disability manifested from March 31, 2009, to the present.  In answering each question, the examiner must comment on the Veteran's lay statements as to severity of left knee pain, limitation of motion, and instability.  The examiner should state whether there is any manifestation of left knee disability not described in response to the above requests for information.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim as to whether higher ratings are warranted for the service-connected left knee disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



